277 F.2d 793
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HERMAN SAUSAGE CO., Inc., Respondent.
No. 17737.
United States Court of Appeals Fifth Circuit.
April 8, 1960.

Alfred Brummell, Atty., N. L. R. B., Thomas J. McDermott, Assoc. Gen. Counsel, N. L. R. B., Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., for petitioner.
Alexander E. Wilson, Jr., Atlanta, Ga., Waldo DeLoache, Moultrie, Ga., for respondent.
Before TUTTLE, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
The Employer raises for the first time in this Court contentions as to § 2(c) of the Board's order which calls for reinstatement of employees who went out on strike. This comes too late.


2
The Board has not yet determined which employees are to be reinstated or receive restitution, the time and amount thereof, as well as related matters. This will be done in supplemental proceedings allowing ample review. N. L. R. B. v. J. H. Rutter-Rex Manufacturing Co., 5 Cir., 1957, 245 F.2d 594, 597-598.


3
Petition denied.